

114 S3446 IS: ADA Education and Reform Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3446IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Mr. Flake (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Americans with Disabilities Act of 1990 regarding remedies and procedures, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the ADA Education and Reform Act of 2016. 2.Compliance through educationFrom amounts made available to the Disability Rights Section of the Department of Justice as of the effective date of this Act, the Disability Rights Section of the Department of Justice shall, in consultation with property owners and representatives of the disability rights community, develop a program to educate State and local governments and property owners on effective and efficient strategies for promoting access to public accommodations for persons with a disability (as defined in section 3 of the Americans with Disabilities Act (42 U.S.C. 12102)). Such program may include training for professionals such as Certified Access Specialists to provide guidance about remediation for potential violations of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 3.Notice and cure periodParagraph (1) of section 308(a) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12188(a)(1)) is amended to read as follows:
			
				(1)Availability of remedies and procedures
 (A)In generalSubject to subparagraph (B), the remedies and procedures set forth in section 204(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000a–3(a)) are the remedies and procedures this title provides to any person who is being subjected to discrimination on the basis of disability in violation of this title or who has reasonable grounds for believing that such person is about to be subjected to discrimination in violation of section 303. Nothing in this section shall require a person with a disability to engage in a futile gesture if such person has actual notice that a person or organization covered by this title does not intend to comply with its provisions.
 (B)Barriers to access to existing public accommodationsA civil action under section 302 or 303 based on the failure to remove an architectural barrier to access into an existing public accommodation may not be commenced by a person aggrieved by such failure unless—
 (i)that person has provided to the owner or operator of the accommodation a written notice specific enough to allow such owner or operator to identify the barrier; and
 (ii)(I)during the period beginning on the date the notice is received and ending 60 days after that date, the owner or operator fails to provide to that person a written description outlining improvements that will be made to remove the barrier; or
 (II)if the owner or operator provides the written description under subclause (I), the owner or operator fails to remove the barrier or to make substantial progress in removing the barrier during the period beginning on the date the description is provided and ending 120 days after that date.
 (C)Specification of details of alleged violationThe written notice required under subparagraph (B) must also specify in detail the circumstances under which an individual was actually denied access to a public accommodation, including the address of the property, the specific sections of this Act alleged to have been violated, whether a request for assistance in removing an architectural barrier to access was made, and whether the barrier to access was a permanent or temporary barrier..
 4.Effective dateThis Act and the amendments made by this Act shall take effect 30 days after the date of the enactment of this Act.
 5.Mediation for ADA actions related to architectural barriersThe Judicial Conference of the United States shall, under rule 16 of the Federal Rules of Civil Procedure or any other applicable law, in consultation with property owners and representatives of the disability rights community, develop a model program to promote the use of alternative dispute resolution mechanisms, including a stay of discovery during mediation, to resolve claims of architectural barriers to access for public accommodations. To the extent practical, the Federal Judicial Center should provide a public comment period on any such proposal. The goal of the model program shall be to promote such access quickly and efficiently without the need for costly litigation. The model program should include an expedited method for determining the relevant facts related to such barriers to access and steps taken before the commencement of litigation to resolve any issues related to access.